COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 DANIEL ANCIRA,                                §
                                                              No. 08-11-00325-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                               112th District Court
 THE STATE OF TEXAS,                           §
                                                             of Upton County, Texas
                  Appellee.                    §
                                                             (TC# 08-09-U909-SAC)
                                               §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s judgment and remand the cause for further

proceedings, in accordance with the opinion of the Court. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 20TH DAY OF MARCH, 2013.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.